EXHIBIT 10.2

 

NATURAL GAS SYSTEMS, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of
                  , 2004, by and among Natural Gas Systems, Inc., a Nevada
corporation (the “Company”), and the undersigned holders of common stock of the
Company together with their qualifying transferees (the “Holders”).

 

RECITALS:

 

A.            In connection with a private placement of up to $16 million of
common stock the Company has sold to the Holders pursuant to one or more
Registrable Common Stock Subscription Agreements.

 

B.            The sale of the Common Shares is conditional upon the extension of
the rights set forth herein, and by this Agreement the Company and the Holders
desire to provide for certain rights as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties, severally and not jointly, hereby agree
as follows:

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties agree as follows:

 


1.             REGISTRATION RIGHTS.


 


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 


(A)           THE TERMS “REGISTER”, “REGISTERED” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND THE DECLARATION OR ORDERING OF THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT.


 


(B)           THE TERM “REGISTRABLE SECURITIES” MEANS (I) ANY AND ALL SHARES OF
COMMON STOCK OF THE COMPANY ISSUED AND SOLD BY THE COMPANY PURSUANT TO THE
REGISTRABLE COMMON STOCK SUBSCRIPTION AGREEMENTS (WHICH SHARES OF REGISTRABLE
COMMON STOCK ARE REFERRED TO HEREIN AS THE “COMMON SHARES”); (II) STOCK ISSUED
IN LIEU OF THE STOCK REFERRED TO IN (I) IN ANY REORGANIZATION WHICH HAS NOT BEEN
SOLD TO THE PUBLIC; OR (III) STOCK ISSUED IN RESPECT OF THE STOCK REFERRED TO IN
(I) AND (II) AS A RESULT OF A STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION OR
THE LIKE, WHICH HAS NOT BEEN SOLD TO THE PUBLIC.


 


(C)           THE TERMS “HOLDER” OR “HOLDERS” MEANS ANY PERSON OR PERSONS TO
WHOM REGISTRABLE SECURITIES WERE ORIGINALLY ISSUED OR QUALIFYING TRANSFEREES
UNDER SUBSECTION 1.9 HEREOF WHO HOLD REGISTRABLE SECURITIES.

 

1

--------------------------------------------------------------------------------


 


(D)           THE TERM “INITIATING HOLDERS” MEANS ANY HOLDER OR HOLDERS, OF 40%
OR GREATER OF THE AGGREGATE OF THE REGISTRABLE SECURITIES THEN OUTSTANDING.


 


(E)           THE TERM “SEC” MEANS THE SECURITIES AND EXCHANGE COMMISSION.


 


(F)            THE TERM “REGISTRATION EXPENSES” SHALL MEAN ALL EXPENSES INCURRED
BY THE COMPANY IN COMPLYING WITH SUBSECTIONS 1.2, 1.3 AND 1.4 HEREOF, INCLUDING,
WITHOUT LIMITATION, ALL REGISTRATION, QUALIFICATION AND FILING FEES, PRINTING
EXPENSES, ESCROW FEES, FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, BLUE
SKY FEES AND EXPENSES, AND THE EXPENSE OF ANY SPECIAL AUDITS INCIDENT TO OR
REQUIRED BY ANY SUCH REGISTRATION (BUT EXCLUDING THE COMPENSATION OF REGULAR
EMPLOYEES OF THE COMPANY WHICH SHALL BE PAID IN ANY EVENT BY THE COMPANY.)


 


1.2           COMPANY REGISTRATION.


 


(A)           REGISTRATION.  IF AT ANY TIME OR FROM TIME TO TIME, THE COMPANY
SHALL DETERMINE TO REGISTER ANY OF ITS SECURITIES, FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF ANY OF ITS SHAREHOLDERS, OTHER THAN A REGISTRATION ON FORM S-8
RELATING SOLELY TO EMPLOYEE STOCK OPTION OR PURCHASE PLANS, OR A REGISTRATION ON
FORM S-4 RELATING SOLELY TO A SEC RULE 145 TRANSACTION, THE COMPANY WILL:

 

(I)            PROMPTLY GIVE TO EACH HOLDER WRITTEN NOTICE THEREOF AT LEAST 15
DAYS PRIOR TO THE INITIAL FILING OF THE REGISTRATION STATEMENT RELATING TO SUCH
OFFERING; AND

 

(II)           INCLUDE IN SUCH REGISTRATION (AND COMPLIANCE), AND IN ANY
UNDERWRITING INVOLVED THEREIN, ALL THE REGISTRABLE SECURITIES SPECIFIED IN A
WRITTEN REQUEST OR REQUESTS, MADE WITHIN 15 DAYS AFTER RECEIPT OF SUCH WRITTEN
NOTICE FROM THE COMPANY, BY ANY HOLDER OR HOLDERS, EXCEPT AS SET FORTH IN
SUBSECTION 1.2(B) BELOW.

 


(B)           UNDERWRITING.


 

(I)            IF THE REGISTRATION OF WHICH THE COMPANY GIVES NOTICE IS FOR A
REGISTERED PUBLIC OFFERING INVOLVING AN UNDERWRITING, THE COMPANY SHALL SO
ADVISE THE HOLDERS AS A PART OF THE WRITTEN NOTICE GIVEN PURSUANT TO SUBSECTION
1.2(A)(I).  IN SUCH EVENT THE RIGHT OF ANY HOLDER TO REGISTRATION PURSUANT TO
SUBSECTION 1.2 SHALL BE CONDITIONED UPON SUCH HOLDER’S PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN THE
UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  ALL HOLDERS PROPOSING TO DISTRIBUTE
THEIR SECURITIES THROUGH SUCH UNDERWRITING SHALL (TOGETHER WITH THE COMPANY AND
THE OTHER SHAREHOLDERS DISTRIBUTING THEIR SECURITIES THROUGH SUCH UNDERWRITING)
ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR
UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE COMPANY.

 

(II)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SUBSECTION 1.2, IF
THE UNDERWRITER MANAGING SUCH PUBLIC OFFERING DETERMINES THAT MARKETING FACTORS
REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN, THE UNDERWRITER
MAY LIMIT THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN THE
REGISTRATION AND UNDERWRITING, OR MAY EXCLUDE REGISTRABLE SECURITIES ENTIRELY
FROM SUCH REGISTRATION AND UNDERWRITING. THE COMPANY SHALL SO ADVISE ALL HOLDERS
OF REGISTRABLE SECURITIES WHICH WOULD OTHERWISE BE REGISTERED AND UNDERWRITTEN
PURSUANT HERETO, AND THE NUMBER OF SHARES OF REGISTRABLE SECURITIES THAT MAY BE
INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE ALLOCATED AMONG HOLDERS
REQUESTING REGISTRATION IN PROPORTION, AS NEARLY AS PRACTICABLE, TO THE
RESPECTIVE AMOUNTS OF REGISTRABLE SECURITIES HELD BY EACH OF SUCH HOLDERS AS OF
THE DATE OF THE NOTICE PURSUANT TO SUBSECTION 1.2(A)(I) ABOVE; PROVIDED THAT THE
NUMBER OF SHARES OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH
UNDERWRITING SHALL NOT BE REDUCED UNLESS THE SECURITIES BEING SOLD BY
SHAREHOLDERS OTHER THAN THE HOLDERS ARE EXCLUDED

 

2

--------------------------------------------------------------------------------


 

FROM THE UNDERWRITING ON A PROPORTIONAL BASIS.  IF ANY HOLDER DISAPPROVES OF THE
TERMS OF ANY SUCH UNDERWRITING, HE MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN
NOTICE TO THE COMPANY AND THE UNDERWRITER.  ANY REGISTRABLE SECURITIES EXCLUDED
OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM SUCH REGISTRATION.

 


1.3           FORM S-3.  IN ADDITION TO THE RIGHTS AND OBLIGATIONS SET FORTH IN
SUBSECTION 1.2 ABOVE, IF INITIATING HOLDERS REQUEST THAT THE COMPANY FILE A
REGISTRATION STATEMENT ON FORM S-3 (OR ANY SUCCESSOR TO FORM S-3) FOR A PUBLIC
OFFERING OF SHARES OF REGISTRABLE SECURITIES, THE REASONABLY ANTICIPATED
AGGREGATE PRICE TO THE PUBLIC OF WHICH (NET OF UNDERWRITING DISCOUNTS AND
COMMISSIONS) WOULD EXCEED $5,000,000 AND THE COMPANY IS THEN A REGISTRANT
ENTITLED TO USE FORM S-3 TO REGISTER THE SHARES FOR SUCH AN OFFERING, THE
COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE SUCH SHARES TO BE REGISTERED FOR THE
OFFERING AS SOON AS PRACTICABLE ON FORM S-3 (OR ANY SUCCESSOR FORM TO FORM S-3);
PROVIDED, HOWEVER THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION
PURSUANT TO THIS SUBSECTION 1.3:


 


(A)           IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN EFFECTING SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE UNLESS THE COMPANY IS ALREADY SUBJECT
TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES
ACT;


 


(B)           DURING THE PERIOD STARTING WITH THE DATE OF FILING OF, AND ENDING
ON A DATE 90 DAYS FOLLOWING THE EFFECTIVE DATE OF, A REGISTRATION STATEMENT
PURSUANT TO SUBSECTION 1.2, PROVIDED THAT THE COMPANY IS ACTIVELY EMPLOYING IN
GOOD FAITH ALL REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE;


 


(C)           IF THE COMPANY HAS EFFECTED A REGISTRATION PURSUANT TO THIS
SUBSECTION 1.3 WITHIN A 12-MONTH PERIOD FROM THE DATE OF SUCH REQUEST; OR


 


(D)           IF THE COMPANY SHALL FURNISH TO SUCH INITIATING HOLDERS A
CERTIFICATE SIGNED BY THE PRESIDENT OF THE COMPANY STATING THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, IT WOULD BE DETRIMENTAL
TO THE COMPANY AND ITS SHAREHOLDERS FOR SUCH REGISTRATION STATEMENT TO BE FILED
ON OR BEFORE THE DATE FILING WOULD BE REQUIRED AND IT IS THEREFORE ESSENTIAL TO
DEFER THE FILING OF SUCH REGISTRATION STATEMENT, IN WHICH CASE THE COMPANY SHALL
HAVE THE RIGHT TO DEFER SUCH FILING FOR A PERIOD OF NOT MORE THAN 90 DAYS AFTER
THE FURNISHING OF SUCH A CERTIFICATE OF DEFERRAL, PROVIDED THAT THE COMPANY MAY
NOT DEFER SUCH FILING PURSUANT TO THIS SUBSECTION 1.3 MORE THAN ONCE IN ANY SIX
MONTH PERIOD.


 

In the event such Initiating Holders propose to offer the shares of Registrable
Securities pursuant to this subsection 1.3 by means of an underwriting, the
proposed underwriter(s) shall be selected by a majority in interest of the
Initiating Holders and shall be reasonably acceptable to the Company.  The
Company shall give written notice to all Holders of the receipt of a request for
registration pursuant to this subsection 1.3 and shall provide a reasonable
opportunity for other Holders to participate in the registration. The right of
any Holder to registration pursuant to this subsection 1.3 shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise mutually
agreed by a majority in interest of the Initiating Holders and such Holder) to
the extent provided herein.  The Company shall (together with all Holders
proposing to distribute their securities through such underwriting) enter into
an underwriting agreement in customary form with the underwriter or
underwriters.  Notwithstanding any other provision of this subsection 1.3, if
the underwriter advises the Company in writing that marketing factors require a
limitation of the number of shares to be underwritten, the Company shall so
advise all Holders, and the number of shares of Registrable Securities that may
be included in the registration and underwriting shall be allocated among all
Holders thereof in proportion, as nearly as practicable, to the respective
amounts

 

3

--------------------------------------------------------------------------------


 

of Registrable Securities held by such Holders; provided, however, that the
number of shares of Registrable Securities to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting.  If any Holder of Registrable Securities disapproves of
the terms of the underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company, the underwriter and the Initiating Holders.  Any
Registrable Securities which are excluded from the underwriting by reason of the
underwriter’s marketing limitation or withdrawn from such underwriting shall be
withdrawn from such registration.

 


1.4           EXPENSES OF REGISTRATION.  ALL REGISTRATION EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE PURSUANT TO THIS
SECTION 1 SHALL BE BORNE BY THE COMPANY EXCEPT AS FOLLOWS:


 


(A)           THE COMPANY SHALL NOT BE REQUIRED TO PAY FOR EXPENSES OF ANY
REGISTRATION PROCEEDING BEGUN PURSUANT TO SUBSECTION 1.3, THE REQUEST FOR WHICH
HAS BEEN SUBSEQUENTLY WITHDRAWN BY THE INITIATING HOLDERS, IN WHICH LATTER SUCH
CASE, SUCH EXPENSES SHALL BE BORNE BY THE HOLDERS REQUESTING SUCH WITHDRAWAL. 
IN THE EVENT THAT A WITHDRAWAL BY THE HOLDERS IS BASED ON MATERIAL ADVERSE
INFORMATION RELATING TO THE COMPANY THAT IS DIFFERENT FROM THE INFORMATION KNOWN
OR AVAILABLE TO THE HOLDERS REQUESTING REGISTRATION AT THE TIME OF THEIR REQUEST
FOR REGISTRATION UNDER SUBSECTION 1.3, SUCH REGISTRATION SHALL NOT BE TREATED AS
A COUNTED REQUESTED REGISTRATION FOR THE PURPOSES OF SUBSECTION 1.3 HEREOF, AND
IN WHICH CASE, SUCH EXPENSES SHALL BE BORNE BY THE COMPANY.


 


(B)           THE COMPANY SHALL NOT BE REQUIRED TO PAY FEES OR DISBURSEMENTS OF
MORE THAN ONE FIRM OF LEGAL COUNSEL TO THE HOLDERS, SUCH FEES TO NOT EXCEED
$10,000 IN THE AGGREGATE.


 


(C)           THE COMPANY SHALL NOT BE REQUIRED TO PAY UNDERWRITERS’ FEES,
DISCOUNTS OR COMMISSIONS RELATING TO REGISTRABLE SECURITIES.


 


1.5           REGISTRATION PROCEDURES.  IN THE CASE OF EACH REGISTRATION,
QUALIFICATION OR COMPLIANCE EFFECTED BY THE COMPANY PURSUANT TO THIS AGREEMENT,
THE COMPANY WILL KEEP EACH HOLDER PARTICIPATING THEREIN ADVISED IN WRITING AS TO
THE INITIATION OF EACH REGISTRATION, QUALIFICATION AND COMPLIANCE AND AS TO THE
COMPLETION THEREOF.  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 1.4, AT ITS
EXPENSE THE COMPANY WILL:


 


(A)           WITH RESPECT TO A DEMAND MADE FOR REGISTRATION PURSUANT TO SECTION
1.3, PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH RESPECT TO SUCH
REGISTRABLE SECURITIES AND USE ITS BEST EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BECOME EFFECTIVE, AND, UPON THE REQUEST OF THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES REGISTERED THEREUNDER, KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE FOR UP TO 120 DAYS OR IF SUCH REGISTRATION
STATEMENT IS ON FORM S-3 (OR ANY SUCCESSOR TO FORM S-3) AND PROVIDES FOR SALES
OF SECURITIES FROM TIME TO TIME PURSUANT TO RULE 415 UNDER THE SECURITIES ACT
FOR UP TO ONE YEAR.


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT.


 


(C)           FURNISH, WITHOUT CHARGE, TO THE HOLDERS SUCH NUMBERS OF COPIES OF
A PROSPECTUS, INCLUDING EACH PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THEY MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF REGISTRABLE
SECURITIES OWNED BY THEM.

 

4

--------------------------------------------------------------------------------


 


(D)           USE ITS BEST EFFORTS TO REGISTER AND QUALIFY THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS OR
ANY MANAGING UNDERWRITER, PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED IN
CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO
FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR
JURISDICTIONS.


 


(E)           IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY
FORM, WITH THE MANAGING UNDERWRITER OF SUCH OFFERING.  EACH HOLDER PARTICIPATING
IN SUCH UNDERWRITING SHALL ALSO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
SUCH AN AGREEMENT.


 


(F)            NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OR THE HAPPENING OF ANY EVENT
AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING.


 

(g)           The Company shall:

 

(I)            MAKE AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF THE HOLDERS,
THE MANAGING UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH
REGISTRATION STATEMENT AND ONE FIRM OF ATTORNEYS DESIGNATED BY THE HOLDERS (UPON
EXECUTION OF CUSTOMARY CONFIDENTIALITY AGREEMENTS REASONABLY SATISFACTORY TO THE
COMPANY AND ITS COUNSEL), AT REASONABLE TIMES AND IN REASONABLE MANNER,
FINANCIAL AND OTHER RECORDS, DOCUMENTS AND PROPERTIES OF THE COMPANY THAT ARE
PERTINENT TO THE CONDUCT OF DUE DILIGENCE CUSTOMARY FOR AN UNDERWRITTEN
OFFERING, AND CAUSE THE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY TO
SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH REPRESENTATIVE,
UNDERWRITER OR ATTORNEY IN CONNECTION WITH A REGISTRATION STATEMENT AS SHALL BE
NECESSARY TO ENABLE SUCH PERSONS TO CONDUCT A REASONABLE INVESTIGATION WITHIN
THE MEANING OF SECTION 11 OF THE SECURITIES ACT.

 

(II)           USE ITS BEST EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES COVERED
BY A REGISTRATION STATEMENT TO BE LISTED ON ANY SECURITIES EXCHANGE OR ANY
AUTOMATED QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE
THEN LISTED;

 

(III)          CAUSE TO BE PROVIDED TO THE HOLDERS THAT ARE SELLING REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT AND TO THE MANAGING
UNDERWRITER IF ANY DISPOSITION PURSUANT TO SUCH REGISTRATION STATEMENT IS AN
UNDERWRITTEN OFFERING, UPON THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT, A
CUSTOMARY “10B-5” OPINION OF INDEPENDENT COUNSEL (AN “OPINION”) AND A CUSTOMARY
“COLD COMFORT” LETTER OF INDEPENDENT AUDITORS (A “COMFORT LETTER”) IN EACH CASE
ADDRESSED TO SUCH HOLDERS AND MANAGING UNDERWRITER, IF ANY;

 

(IV)          NOTIFY IN WRITING THE HOLDERS THAT ARE SELLING REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT AND ANY MANAGING UNDERWRITER
IF ANY DISPOSITION PURSUANT TO SUCH REGISTRATION STATEMENT IS AN UNDERWRITTEN
OFFERING, (A) WHEN THE REGISTRATION STATEMENT HAS BECOME EFFECTIVE AND WHEN ANY
POST-EFFECTIVE AMENDMENT THERETO HAS BEEN FILED AND BECOMES EFFECTIVE, (B) OF
ANY REQUEST BY THE SEC OR ANY STATE SECURITIES AUTHORITY FOR AMENDMENTS AND
SUPPLEMENTS TO THE REGISTRATION STATEMENT OR OF ANY MATERIAL REQUEST BY THE SEC
OR ANY STATE SECURITIES AUTHORITY FOR ADDITIONAL INFORMATION AFTER THE
REGISTRATION STATEMENT HAS BECOME EFFECTIVE, (C) OF THE ISSUANCE BY THE SEC OR
ANY STATE SECURITIES AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE, (D) IF, BETWEEN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT AND
THE CLOSING OF ANY SALE OF REGISTRABLE SECURITIES COVERED THEREBY, THE

 

5

--------------------------------------------------------------------------------


 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN ANY UNDERWRITING
AGREEMENT, SECURITIES SALES AGREEMENT OR OTHER SIMILAR AGREEMENT, INCLUDING THIS
AGREEMENT, RELATING TO DISCLOSURE CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS OR IF THE COMPANY RECEIVES ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR SUCH PURPOSE, (E) OF THE
HAPPENING OF ANY EVENT DURING THE PERIOD THE REGISTRATION STATEMENT IS EFFECTIVE
SUCH THAT SUCH REGISTRATION STATEMENT OR THE RELATED PROSPECTUS CONTAINS AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE STATEMENTS THEREIN NOT MISLEADING (IN
THE CASE OF A PROSPECTUS, IN LIGHT OF CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
AND (F) OF ANY DETERMINATION BY THE COMPANY THAT A POST-EFFECTIVE AMENDMENT TO
THE REGISTRATION STATEMENT WOULD BE APPROPRIATE.  THE HOLDERS HEREBY AGREE TO
SUSPEND, AND TO CAUSE ANY MANAGING UNDERWRITER TO SUSPEND, USE OF THE PROSPECTUS
CONTAINED IN A REGISTRATION STATEMENT UPON RECEIPT OF SUCH NOTICE UNDER CLAUSE
(C), (E) OR (F) ABOVE UNTIL, IN THE CASE OF CLAUSE (C), SUCH STOP ORDER IS
REMOVED OR RESCINDED OR, IN THE CASE OF CLAUSES (E) AND (F), THE COMPANY HAS
AMENDED OR SUPPLEMENTED SUCH PROSPECTUS TO CORRECT SUCH MISSTATEMENT OR OMISSION
OR OTHERWISE.

 

If the notification relates to an event described in clauses (E) or (F), the
Company shall promptly prepare and furnish to such seller and each underwriter,
if any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein no misleading.

 

(V)           PROVIDE AND CAUSE TO BE MAINTAINED A TRANSFER AGENT AND REGISTRAR
FOR ALL SUCH REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT NOT
LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;

 

(VI)          DELIVER PROMPTLY TO EACH HOLDER PARTICIPATING IN THE OFFERING AND
EACH UNDERWRITER, IF ANY, COPIES OF ALL CORRESPONDENCE BETWEEN THE SEC AND THE
COMPANY, ITS COUNSEL OR AUDITORS AND ALL MEMORANDA RELATING TO DISCUSSIONS WITH
THE SEC AND ITS STAFF WITH RESPECT TO THE REGISTRATION STATEMENT, OTHER THAN
THOSE PORTIONS OF ANY SUCH CORRESPONDENCE AND MEMORANDA WHICH CONTAIN
INFORMATION SUBJECT TO ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO THE COMPANY,
AND, UPON RECEIPT OF SUCH CONFIDENTIALITY AGREEMENTS AS THE COMPANY MAY
REASONABLY REQUEST, MAKE REASONABLY AVAILABLE FOR INSPECTION BY ANY HOLDER OF
SUCH REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, BY ANY
UNDERWRITER, IF ANY, PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO
SUCH REGISTRATION STATEMENT AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT
RETAINED BY ANY SUCH HOLDER OR ANY SUCH UNDERWRITER, ALL PERTINENT FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND
CAUSE ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY ANY SUCH HOLDER, UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT;

 

(VII)         USE ITS BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT;

 

(VIII)        PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE SECURITIES NOT LATER
THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT;

 

(IX)           MAKE REASONABLY AVAILABLE ITS EMPLOYEES AND PERSONNEL AND
OTHERWISE PROVIDE REASONABLE ASSISTANCE TO THE UNDERWRITERS IN THE MARKETING OF
REGISTRABLE SECURITIES IN ANY UNDERWRITTEN OFFERING;

 

6

--------------------------------------------------------------------------------


 

(X)            PROMPTLY PRIOR TO THE FILING OF ANY DOCUMENT WHICH IS TO BE
INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT OR THE PROSPECTUS
(AFTER THE INITIAL FILING OF SUCH REGISTRATION STATEMENT) PROVIDE COPIES OF SUCH
DOCUMENT TO COUNSEL TO THE SELLER OF REGISTRABLE SECURITIES AND TO THE MANAGING
UNDERWRITER, IF ANY, AND MAKE THE COMPANY’S REPRESENTATIVES REASONABLY AVAILABLE
FOR DISCUSSION OF SUCH DOCUMENT AND MAKE SUCH CHANGES IN SUCH DOCUMENT
CONCERNING SUCH SELLERS PRIOR TO THE FILING THEREOF AS COUNSEL FOR SUCH SELLERS
OR UNDERWRITERS MAY REASONABLY REQUEST; AND

 

(XI)           COOPERATE WITH THE SELLERS OF REGISTRABLE SECURITIES AND THE
MANAGING UNDERWRITER, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY
OF CERTIFICATES NOT BEARING ANY RESTRICTIVE LEGENDS REPRESENTING THE REGISTRABLE
SECURITIES TO BE SOLD, AND CAUSE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN
SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES IN ACCORDANCE WITH THE
UNDERWRITING AGREEMENT PRIOR TO ANY SALE OF REGISTRABLE SECURITIES TO THE
UNDERWRITERS OR, IF NOT AN UNDERWRITTEN OFFERING, IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE SELLERS OF REGISTRABLE SECURITIES AT LEAST THREE BUSINESS
DAYS PRIOR TO ANY SALE OF REGISTRABLE SECURITIES.

 


1.6           INDEMNIFICATION.

 


(A)           THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS TO THE FULLEST EXTENT
PERMITTED BY LAW EACH HOLDER OF REGISTRABLE SECURITIES AND EACH OF ITS OFFICERS,
DIRECTORS AND PARTNERS, AND EACH PERSON CONTROLLING SUCH HOLDER, WITH RESPECT TO
WHICH SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE HAS BEEN EFFECTED PURSUANT
TO THIS AGREEMENT, AND EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS
ANY UNDERWRITER OF THE REGISTRABLE SECURITIES HELD BY OR ISSUABLE TO SUCH
HOLDER, AGAINST ALL CLAIMS, LOSSES, EXPENSES, DAMAGES AND LIABILITIES (OR
ACTIONS IN RESPECT THERETO) ARISING OUT OF OR BASED ON (I) ANY UNTRUE STATEMENT
(OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT UNDER WHICH SUCH SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT
OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING;
(II) ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT
CONTAINED IN ANY PRELIMINARY, FINAL OR SUMMARY PROSPECTUS, OFFERING CIRCULAR OR
OTHER DOCUMENT (INCLUDING ANY RELATED REGISTRATION STATEMENT, NOTIFICATION OR
THE LIKE) INCIDENT TO ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, OR
BASED ON ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENT THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, OR NOT MISLEADING, OR
(III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT,
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, (THE “EXCHANGE ACT”) OR ANY
STATE SECURITIES LAW APPLICABLE TO THE COMPANY OR ANY RULE OR REGULATION
PROMULGATED UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR ANY SUCH STATE LAW AND
RELATING TO ACTION OR INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH ANY
SUCH REGISTRATION, QUALIFICATION OF COMPLIANCE, AND WILL REIMBURSE EACH SUCH
HOLDER, EACH OF ITS OFFICERS, DIRECTORS AND PARTNERS, AND EACH PERSON
CONTROLLING SUCH HOLDER, EACH SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY
SUCH UNDERWRITER, WITHIN A REASONABLE AMOUNT OF TIME AFTER INCURRED FOR ANY
REASONABLE LEGAL AND ANY OTHER EXPENSES INCURRED IN CONNECTION WITH
INVESTIGATING, DEFENDING OR SETTLING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR
ACTION; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SUBSECTION 1.6(A) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH
CLAIM, LOSS, DAMAGE, LIABILITY, OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE CONSENT OF THE COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD);
AND PROVIDED FURTHER, THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO
THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE OR LIABILITY ARISES OUT OF OR IS
BASED ON ANY UNTRUE STATEMENT OR OMISSION BASED UPON WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY AN INSTRUMENT DULY EXECUTED BY SUCH HOLDER OR
UNDERWRITER SPECIFICALLY FOR USE THEREIN.


 


(B)           EACH HOLDER WILL, IF REGISTRABLE SECURITIES HELD BY OR ISSUABLE TO
SUCH HOLDER ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE IS BEING EFFECTED, SEVERALLY AND NOT JOINTLY,
INDEMNIFY AND HOLD HARMLESS TO THE FULLEST EXTENT PERMITTED BY LAW THE COMPANY,
EACH OF ITS DIRECTORS AND OFFICERS, EACH UNDERWRITER, IF ANY, OF THE COMPANY’S
SECURITIES COVERED

 

7

--------------------------------------------------------------------------------


 


BY SUCH A REGISTRATION STATEMENT, EACH PERSON WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF THE SECURITIES ACT, AND EACH OTHER SUCH HOLDER, EACH OF ITS
OFFICERS, DIRECTORS AND PARTNERS AND EACH PERSON CONTROLLING SUCH HOLDER,
AGAINST ALL CLAIMS, LOSSES, EXPENSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY SUCH REGISTRATION
STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT, OR ANY OMISSION (OR
ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE
THE COMPANY, SUCH HOLDERS, SUCH DIRECTORS, OFFICERS, PARTNERS, PERSONS OR
UNDERWRITERS FOR ANY REASONABLE LEGAL OR ANY OTHER EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR SETTLING ANY SUCH CLAIM, LOSS,
DAMAGE, LIABILITY OR ACTION, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT,
THAT SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED
OMISSION) IS MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR
OR OTHER DOCUMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY THE HOLDER IN AN INSTRUMENT DULY EXECUTED BY SUCH
HOLDER SPECIFICALLY FOR USE THEREIN; PROVIDED, HOWEVER, THAT THE INDEMNITY
AGREEMENT CONTAINED IN THIS SUBSECTION 1.6(B) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE HOLDER, (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD); PROVIDED FURTHER, THAT THE TOTAL AMOUNT FOR WHICH
ANY HOLDER SHALL BE LIABLE UNDER THIS SUBSECTION 1.6(B) SHALL NOT IN ANY EVENT
EXCEED THE NET PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE
SECURITIES HELD BY SUCH HOLDER IN SUCH REGISTRATION; AND PROVIDED FURTHER, THAT
A HOLDER WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIM,
LOSS, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED ON ANY UNTRUE STATEMENT OR
OMISSION BASED UPON WRITTEN INFORMATION FURNISHED TO THE HOLDER BY AN INSTRUMENT
DULY EXECUTED BY THE COMPANY OR UNDERWRITER SPECIFICALLY FOR USE THEREIN.


 


(C)           EACH PARTY ENTITLED TO INDEMNIFICATION UNDER THIS SUBSECTION 1.6
(THE “INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY REQUIRED TO PROVIDE
INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY
HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL
PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY
LITIGATION RESULTING THEREFROM; PROVIDED THAT COUNSEL FOR THE INDEMNIFYING
PARTY, WHO SHALL CONDUCT THE DEFENSE OF SUCH CLAIM OR LITIGATION, SHALL BE
APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD), AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH
PARTY’S EXPENSE; AND PROVIDED FURTHER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY
TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF
ITS OBLIGATIONS HEREUNDER, EXCEPT TO THE EXTENT SUCH FAILURE RESULTED IN
MATERIAL PREJUDICE TO THE INDEMNIFYING PARTY; AND PROVIDED FURTHER, THAT AN
INDEMNIFIED PARTY (TOGETHER WITH ALL OTHER INDEMNIFIED PARTIES WHICH MAY BE
REPRESENTED WITHOUT CONFLICT BY ONE COUNSEL) SHALL HAVE THE RIGHT TO RETAIN ONE
SEPARATE COUNSEL, WITH THE FEES AND EXPENSES TO BE PAID BY THE INDEMNIFYING
PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE COUNSEL RETAINED BY
THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER PARTY
REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  NO INDEMNIFYING PARTY, IN THE
DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE CONSENT OF EACH
INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT
WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE
CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY
IN RESPECT TO SUCH CLAIM OR LITIGATION.


 


(D)           IF FOR ANY REASON THE FOREGOING INDEMNITY IS UNAVAILABLE OR IS
INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 1.6, THEN EACH
INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF ANY CLAIM IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY, ON THE ONE HAND, AND
THE INDEMNIFIED PARTY, ON THE OTHER HAND, WITH RESPECT TO SUCH OFFERING OF
SECURITIES.  THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR THE INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO

 

8

--------------------------------------------------------------------------------


 


INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE STATEMENT OR
OMISSION.  IF, HOWEVER, THE ALLOCATION PROVIDED IN THE SECOND PRECEDING SENTENCE
IS NOT PERMITTED BY APPLICABLE LAW, THEN EACH INDEMNIFYING PARTY SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY SUCH RELATIVE FAULTS, BUT ALSO
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE PARTIES HERETO AGREE THAT IT
WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS SECTION 1.6(D)
WERE TO BE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF
ALLOCATION WHICH DOES NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS
REFERRED TO IN THE PRECEDING SENTENCES OF THIS SECTION 1.6(D).  THE AMOUNT PAID
OR PAYABLE IN RESPECT OF ANY CLAIM SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE U.S. SECURITIES
ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.  NOTWITHSTANDING ANYTHING IN THIS SECTION 1.6
TO THE CONTRARY, NO INDEMNIFYING PARTY (OTHER THAN THE COMPANY) SHALL BE
REQUIRED PURSUANT TO THIS SECTION 1.6(D) TO CONTRIBUTE ANY AMOUNT IN EXCESS OF
THE NET PROCEEDS RECEIVED BY SUCH INDEMNIFYING PARTY FROM THE SALE OF
REGISTRABLE SECURITIES IN THE OFFERING TO WHICH THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES OF THE INDEMNIFIED PARTIES RELATE, LESS THE AMOUNT OF ANY
INDEMNIFICATION PAYMENT MADE PURSUANT TO SECTION 1.6.


 


(E)           THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
ANY OTHER RIGHTS TO INDEMNIFICATION OR CONTRIBUTION WHICH ANY INDEMNIFIED PARTY
MAY HAVE PURSUANT TO LAW OR CONTRACT AND SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE OR OMITTED BY, OR ON
BEHALF OF, ANY INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF THE
REGISTRABLE SECURITIES BY ANY SUCH PARTY.


 


1.7           INFORMATION BY HOLDER.  ANY HOLDER OR HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN ANY REGISTRATION SHALL PROMPTLY FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING SUCH HOLDER OR HOLDERS AND THE DISTRIBUTION PROPOSED
BY SUCH HOLDER OR HOLDERS AS THE COMPANY MAY REQUEST IN WRITING AND AS SHALL BE
REQUIRED IN CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE
REFERRED TO HEREIN.


 


1.8           RULE 144 REPORTING.  WITH A VIEW TO MAKING AVAILABLE TO HOLDERS
THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE SEC WHICH MAY PERMIT THE
SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT REGISTRATION, THE
COMPANY AGREES AT ALL TIMES TO:


 


(A)           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN SEC RULE 144, AFTER 90 DAYS AFTER THE EFFECTIVE DATE
OF THE FIRST REGISTRATION FILED BY THE COMPANY FOR AN OFFERING OF ITS SECURITIES
TO THE GENERAL PUBLIC;


 


(B)           FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
(AT ANY TIME AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS); AND


 


(C)           SO LONG AS A HOLDER OWNS ANY REGISTRABLE SECURITIES, TO FURNISH TO
SUCH HOLDER FORTHWITH UPON REQUEST A WRITTEN STATEMENT BY THE COMPANY AS TO ITS
COMPLIANCE WITH THE REPORTING REQUIREMENTS OF SAID RULE 144 (AT ANY TIME AFTER
90 DAYS AFTER THE EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT FILED BY
THE COMPANY FOR AN OFFERING OF ITS SECURITIES TO THE GENERAL PUBLIC), AND OF THE
SECURITIES ACT AND THE EXCHANGE ACT (AT ANY TIME AFTER IT HAS BECOME SUBJECT TO
SUCH REPORTING REQUIREMENTS), A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY
REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE
COMPANY AS THE HOLDER MAY REASONABLY REQUEST IN COMPLYING WITH ANY RULE OR
REGULATION OF THE SEC ALLOWING THE HOLDER TO SELL ANY SUCH SECURITIES WITHOUT
REGISTRATION.

 

9

--------------------------------------------------------------------------------


 


1.9           TRANSFER OF REGISTRATION RIGHTS.  A HOLDER’S RIGHTS TO CAUSE THE
COMPANY TO REGISTER ITS SECURITIES AND KEEP INFORMATION AVAILABLE, GRANTED TO IT
BY THE COMPANY UNDER SUBSECTIONS 1.2, 1.3 AND 1.8, MAY BE NOT BE ASSIGNED EXCEPT
FOR AN ASSIGNMENT (I) BY SUCH HOLDER OF AT LEAST 100,000 SHARES (AS ADJUSTED FOR
STOCK SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS AND LIKE EVENTS), (OR SUCH
LESSER NUMBER OF SHARES AS REPRESENTS ALL OF THE REGISTRABLE SHARES THEN HELD BY
SUCH HOLDER, OR (II) TO ANY CONSTITUENT PARTNERS OR MEMBERS OF A HOLDER WHICH IS
A PARTNERSHIP OR LIMITED LIABILITY COMPANY, OR TO AFFILIATES (AS SUCH TERM IS
DEFINED IN RULE 405 OF THE SECURITIES ACT) OF A HOLDER, PROVIDED, THAT (A) THE
COMPANY IS GIVEN WRITTEN NOTICE BY SUCH HOLDER AT THE TIME OF OR WITHIN A
REASONABLE TIME AFTER SAID TRANSFER, STATING THE NAME AND ADDRESS OF SAID
TRANSFEREE OR ASSIGNEE; AND IDENTIFYING THE SECURITIES WITH RESPECT TO WHICH
SUCH REGISTRATION RIGHTS ARE BEING ASSIGNED; (B) THE ASSIGNEE OR TRANSFEREE OF
SUCH RIGHTS AGREES IN WRITING TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND (C) SOLELY AS TO TRANSFERS PURSUANT TO CLAUSE (III) ABOVE, ANY
TRANSFEREES OR ASSIGNEES AGREE TO ACT THROUGH A SINGLE REPRESENTATIVE.  THE
COMPANY MAY PROHIBIT THE TRANSFER OF ANY HOLDERS’ RIGHTS UNDER THIS SUBSECTION
1.9 TO ANY PROPOSED TRANSFEREE OR ASSIGNEE WHO THE COMPANY REASONABLY BELIEVES
IS A COMPETITOR OF THE COMPANY, OR WHEN SUCH TRANSFER MAY VIOLATE APPLICABLE
SECURITIES LAWS.  .


 


1.10         SUBORDINATION OF REGISTRATION RIGHTS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, EACH HOLDER EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE RIGHTS
GRANTED TO IT PURSUANT TO THIS AGREEMENT ARE SUBORDINATED TO AND EXPRESSLY
SUBJECT TO THE RIGHTS GRANTED TO CERTAIN OTHER HOLDERS OF THE COMPANY’S
SECURITIES PURSUANT TO THOSE CERTAIN REGISTRATION RIGHTS AGREEMENTS ENTERED INTO
BETWEEN SEPTEMBER 2003 AND JUNE 2004.


 


1.11         LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS.  FROM AND AFTER THE
DATE HEREOF, THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
HOLDERS (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD) OF NOT LESS THAN A
MAJORITY OF THE REGISTRABLE SECURITIES THEN OUTSTANDING ENTER INTO ANY AGREEMENT
WITH ANY HOLDER OR PROSPECTIVE HOLDER OF ANY SECURITIES OF THE COMPANY WHICH
WOULD ALLOW SUCH HOLDER OR PROSPECTIVE HOLDER TO DEMAND ANY REGISTRATION
INCLUDING ANY REGISTRATION RIGHTS SIMILAR TO THOSE RIGHTS DESCRIBED IN
SUBSECTION 1.3 OR INCLUDE SUCH SECURITIES IN ANY REGISTRATION FILED UNDER
SUBSECTIONS 1.2 OR 1.3 HEREOF IF SUCH INCLUSION WOULD ADVERSELY AFFECT THE
RIGHTS OF ANY HOLDER (OR ANY QUALIFYING TRANSFEREE UNDER SUBSECTION 1.9) UNDER
SUCH SUBSECTIONS.


 

1.11         “Market Stand-Off” Agreement.  Each Holder hereby agrees that,
during the period of duration (not to exceed 90 days) specified by the Company
and an underwriter of common stock or other securities of the Company following
the effective date of public offering of securities, it shall not, to the extent
requested by the Company and such underwriter, directly or indirectly sell,
offer to sell, contract to sell (including, without limitation, any short sale),
grant any option to purchase, pledge or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except common stock included in such
registration pursuant to the terms of this Agreement.  In order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to the Registrable Securities of each Holder (and the shares of
securities of every other person subject to the foregoing restriction) until the
end of such period.

 


1.12         DELAY OF REGISTRATION.  NO HOLDER SHALL HAVE ANY RIGHTS TO TAKE ANY
ACTIONS TO RESTRAIN, ENJOIN, OR OTHERWISE DELAY ANY REGISTRATION AS THE RESULT
OF ANY CONTROVERSY THAT MIGHT ARISE WITH RESPECT TO THE INTERPRETATION OR
IMPLEMENTATION OF THIS SECTION 1.


 


1.12         TERMINATION OF REGISTRATION RIGHTS.  NO HOLDER SHALL BE ENTITLED TO
EXERCISE ANY RIGHT PROVIDED FOR IN THIS SECTION 1 AT ANY TIME WHEN SUCH HOLDER
MAY SELL ALL ITS SHARES IN A THREE (3) MONTH PERIOD UNDER RULE 144 OF THE ACT.

 

10

--------------------------------------------------------------------------------


 


2.             GENERAL.


 


2.1           WAIVERS AND AMENDMENTS.  WITH THE WRITTEN CONSENT OF THE RECORD
HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES, THE OBLIGATIONS OF
THE COMPANY AND THE RIGHTS OF THE PARTIES UNDER THIS AGREEMENT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE, EITHER RETROACTIVELY OR
PROSPECTIVELY, AND EITHER FOR A SPECIFIED PERIOD OF TIME OR INDEFINITELY), AND
WITH THE SAME CONSENT THE COMPANY, WHEN AUTHORIZED BY RESOLUTION OF ITS BOARD OF
DIRECTORS, MAY ENTER INTO A SUPPLEMENTARY AGREEMENT FOR THE PURPOSE OF ADDING
ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS
OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH MODIFICATION, AMENDMENT OR
WAIVER SHALL REDUCE THE AFORESAID PERCENTAGE OF REGISTRABLE SECURITIES WITHOUT
THE CONSENT OF ALL OF THE HOLDERS OF THE REGISTRABLE SECURITIES. .  UPON THE
EFFECTUATION OF EACH SUCH WAIVER, CONSENT, AGREEMENT OF AMENDMENT OR
MODIFICATION, THE COMPANY SHALL PROMPTLY GIVE WRITTEN NOTICE THEREOF TO THE
RECORD HOLDERS OF THE REGISTRABLE SECURITIES WHO HAVE NOT PREVIOUSLY CONSENTED
THERETO IN WRITING.  THIS AGREEMENT OR ANY PROVISION HEREOF MAY BE CHANGED,
WAIVED, DISCHARGED OR TERMINATED ONLY BY A STATEMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHICH ENFORCEMENT OF THE CHANGE, WAIVER, DISCHARGE OR TERMINATION
IS SOUGHT, EXCEPT TO THE EXTENT PROVIDED IN THIS SUBSECTION 3.1.


 


2.2           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF.


 


2.3           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF THE
PARTIES HERETO.


 


2.4           ENTIRE AGREEMENT.  EXCEPT AS SET FORTH BELOW, THIS AGREEMENT AND
THE OTHER DOCUMENTS DELIVERED PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS
HEREOF AND THEREOF, AND THIS AGREEMENT SHALL SUPERSEDE AND CANCEL ALL PRIOR
AGREEMENTS BETWEEN THE PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER HEREOF.


 


2.5           NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY OVERNIGHT
COURIER SERVICE OR MAILED BY FIRST CLASS MAIL, POSTAGE PREPAID, CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED (A) IF TO ANY HOLDER, AT
SUCH PARTY’S ADDRESS AS SET FORTH IN THE COMPANY’S RECORDS, OR AT SUCH OTHER
ADDRESS AS SUCH PARTY SHALL HAVE FURNISHED TO THE COMPANY IN WRITING, OR (B) IF
TO THE COMPANY, AT SUCH ADDRESS AS THE COMPANY SHALL HAVE FURNISHED TO THE
HOLDER IN WRITING.


 


2.6           SEVERABILITY.  IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL, OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS OF THIS AGREEMENT OR ANY PROVISION OF THE OTHER
AGREEMENT S SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


2.7           TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS AND SUBSECTIONS
OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING THIS AGREEMENT.


 


2.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.


 

— SIGNATURES ON NEXT PAGE —

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth underneath their respective signatures below.

 

 

“COMPANY”

 

Natural Gas Systems, Inc.,

a Nevada corporation

 

 

By:

 

 

 

Robert S. Herlin, President and CEO

 

Date:

 

, 2004

 

“HOLDER”

 

 

By:

 

 

 

Print:

 

 

 

Date:

 

, 2004

 

12

--------------------------------------------------------------------------------